Citation Nr: 0623439	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-40 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for a left arm muscle 
mass.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
March 1968.  He served overseas in Thailand. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 and later rating decision 
by the Department of Veterans Affairs (VA) Togus, Maine 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connections for hypertension, 
a congestive heart failure (CHF) and a left arm muscle mass.

In his informal hearing presentation, the veteran's 
representative has raised the issue of entitlement to a 
permanent and total disability rating for pension purposes.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.     


FINDING OF FACT

Notwithstanding medical date on file denoting the presence of 
current disablement of the veteran due to hypertension, CHF, 
and a left arm muscle mass, these disorders were not 
manifested in service nor were hypertension and/or CHF 
manifested within the first post service year; competent 
evidence of a nexus between these disorders and the veteran's 
period of service is lacking. 


CONCLUSION OF LAW

Hypertension, CHF, and a left arm muscle mass were not 
incurred in or aggravated by service, nor may hypertension 
and/or CHF be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In this regard, the veteran's claim 
was received in January 2001.  VCAA notice letters were sent 
in February 2001 and complied with the specific requirements 
of VCAA

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, as well as VA and private treatment records.  
The veteran has not identified any additional evidence 
pertinent to his claims, not already of record and there are 
no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993). 

Analysis

In statements on file, that veteran argues that his 
hypertension, CHF, and left arm muscle mass originated in 
service or are otherwise the result of his period of active 
duty.  Statements from his former spouse and two daughters 
report that the veteran's left arm muscle mass and 
hypertension with congestive heart failure were first known 
to them in 1977 and 1981, respectively.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as cardiovascular disease including 
hypertension, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Here none of the contemporaneous service medical records show 
complaints and/or findings referable to hypertension, CHF 
and/or a left arm muscle mass.  On the veteran's March 1968 
medical examination for service separation no pertinent 
abnormality was shown.  A clinical evaluation of his heart 
and upper extremity found no abnormality.  The veteran's 
blood pressure was 128/80, sitting.  A chest x-ray was 
interpreted to show no abnormalities.  On a contemporaneous 
report of medical history, the veteran specifically denied 
any present or past history of high blood pressure, pain or 
pressure in his chest, and palpitation or pounding heart.   

Post service there is no showing of history, complaints, or 
findings of hypertension and/or CHF within the one-year 
period immediately following the veteran's discharge from 
service in March 1968.  Medical documentation reflecting 
clinical findings of hypertension is not shown until the 
veteran's private hospitalization in July 1983 at the 
Southern Maryland Hospital for a diagnosis of chest pains.  
It was noted on that occasion that the veteran had been under 
treatment for hypertension for the last several years.  This 
is approximately the date of onset identified by the 
veteran's ex-spouse and daughters.  Significantly, however, a 
chest x-ray during this admission, contrary to the statements 
of the veteran's ex-spouse and daughters which also recall 
that the veteran had CHF in 1981, demonstrated a normal 
heart, lungs, mediastinum, and pulmonary vasculature. In 
fact, the evidence of record shows that CHF was first 
diagnostically assessed during a private hospitalization in 
October 1998.  A small mass on the medial aspect of the left 
arm, diagnosed as a left arm lipoma, was initially clinically 
documented in May 2001 by VA physicians and excised that same 
month.  The initial manifestations of these disorders are too 
remote in time from service to support the claim that these 
conditions are related to service absent objective evidence 
to the contrary.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Here such evidence has not been presented.

The Board recognizes that there are of file statements from 
the veteran to the effect that the disabilities claimed 
result from his exposure to Agent Orange.  However, the 
veteran has not specified the nature of this exposure and 
while his service records indicate that he performed duty in 
an overseas location (Thailand), he has not alleged exposure 
in Vietnam, and the disabilities claimed are not diseases 
recognized by VA to be associated with herbicide exposure.  
See 38 C.F.R. § 3.309.  Consequently, the issue of Agent 
Orange exposure in connection with the disabilities claimed 
on appeal will not be considered by the Board.


In this case, absent from the record is competent (medical) 
evidence linking any of the entities claimed to the veteran's 
period of service or any event thereof.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the absence of a showing of a nexus between the veteran's 
hypertension, CHF, and left arm lipoma and the veteran's 
service, a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities on a direct or, in the case of the veteran's 
hypertension and CHF, a presumptive basis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). The preponderance of the 
evidence is against the veteran's claim.



ORDER

Service connection for hypertension, congestive heart 
failure, and a left arm muscle mass is denied.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


